 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2

3rd February 2010






TANGSHAN CAOFEIDIAN INVESTMENT CO., LTD




EMCORE CORPORATION










SHAREHOLDERS AGREEMENT









--------------------------------------------------------------------------------










CONTENTS
Clause    Page


 
1.
Definitions and interpretations 

 
2.
Shareholding structure of the Company 
 

 
3.
Employee Share Option Plan 

 
4.
Shareholders loans and Future Financing 

 
5.
Business 

 
6.
Board of directors 

 
7.
Management of Group Companies 

 
8.
Shareholders’ meeting 

 
9.
Restrictions on sale of equity interest 

 
10.
Deadlock 
 

 
11.
Termination 
 

 
12.
Business Plan and Budget 
 

 
13.
Financial Affairs and Accounting 
 

 
14.
Information and Reporting 
 

 
15.
Confidentiality 
 

 
16.
Entire agreement 
 

 
17.
Further Assurance 
 

 
18.
No assignment 
 

 
19.
Modification 
 

 
20.
Notices 
 

 
21.
Waiver 
 

 
22.
Force majeure 
 

 
23.
Counterparts 
 

 
24.
No partnership 
 

 
25.
Costs and tax 
 

 
26.
Conflict with the articles of association 
 

 
27.
Severability 
 

 
28.
Governing law 
 

 
29.
Dispute Resolution 
 

 
30.
Language 
 

 
31.
Effectiveness 
 

 
 

 
 

 
 

 
 

 
 




--------------------------------------------------------------------------------



THIS SHAREHOLDERS AGREEMENT (Agreement) is made on this third day of February
2010.
 
 
BETWEEN

 
(1) TANGSHAN CAOFEIDIAN INVESTMENT CO., LIMITED, a limited liability company
incorporated under the laws of the People’s Republic of China, with its
principal place of business at  Kilometre Zero, Caofeidian Industrial Zone,
Tangshan City, Hebei Province 063200, People’s Republic of China (Party A); and
 
(2) EMCORE CORPORATION, a publicly listed company incorporated under the laws of
New Jersey, with its principal executive office at 1600 Eubank Boulevard,
Albuquerque, New Mexico, USA (Party B).
 
WHEREAS
 
(A)           Pursuant to a share purchase agreement dated 3rd February 2010
(SPA), Party B has agreed to sell and Party A has agreed to purchase a 60%
interest in the share capital of a newly established Hong Kong subsidiary of
Party B (the Company) which will directly or indirectly (through its
subsidiaries) hold Party B’s fibre optic assets for the operation of the
Business.
 
(B)           Following the completion of the said share purchase pursuant to
the SPA, Party A and Party B will own 60% and 40% of the equity interests of the
Company, respectively.
 
(C)           The Parties have entered into this Agreement in order to set out
the terms governing the relationship of Party A and Party B as Shareholders in
the Company as well as the management and operation of the Company.
 
IT IS HEREBY AGREED as follows:
 
1. Definitions and interpretations
 
1.1 Definitions
 
Words and expressions used in this Agreement shall have the meanings set out
below unless the context otherwise requires:
 
Acceptance Period has the meaning as set out in Clause 9.3(b).
 
Affiliate of any particular Person means any other Person Controlling,
Controlled by or under common Control with such Person.


Articles of Association means the memorandum and articles of association of the
Company jointly agreed by the Shareholders (as may be amended, modified or
supplemented from time to time).
 
Auditing Firm means PriceWaterhouseCoopers, Ernst & Young, Deloitte Touche
Tohmatsu, KPMG, or their joint venture accounting firms incorporated in the PRC,
or such other accounting firms with comparable qualifications and international
reputation as may be approved from time to time by the Board.
 
Board means the Company’s board of directors as constituted from time to time.
 
Board Term has the meaning as set out in Clause 6.2.
 
Business means the business of the Group Companies which shall be the designing,
manufacturing and selling of telecom, enterprise, cable tv,
fiber-to-the-premises, video transport, sub-systems and systems that enable the
transmission of video, voice and data over high-capacity fiber optic cables in
various fiber-optic transmission networks, and/or such other business activity
as may be approved by the Board from time to time.
 
Business Day means any day (except Saturday or Sunday) on which banks in Hong
Kong, Beijing and New York City are open for the transaction of normal banking
business.
 
Budget means the budget for the initial 24 months of operation of the Company
following the Establishment Date as set out in Schedule 3 of this Agreement and,
for any period thereafter, the agreed budget of the Group Companies as approved
by the Board prior to the start of each Financial Year.
 
Business Plan means the business plan for the initial 24 months of operation of
the Company following the Establishment Date as set out in Schedule 4 of this
Agreement and, for any period thereafter, the agreed business plan of the Group
Companies as approved by the Board prior to the start of each Financial Year.
 
CEO means the chief executive officer of the Company.
 
CFO means the chief financial officer of the Company.
 
Chairman means the Chairman of the Board.
 
Change of Control in respect of a Person occurs when another Person who is not
an Affiliate of such Person acquires, directly or indirectly, either by itself
or in concert with others, Control over such Person.
 
Completion means the closing of the SPA in accordance with the terms of the SPA.
 
Confidential Information means and includes all proprietary information and/or
the information relating to the business or assets of any of the Parties, the
Company or their respective Affiliates (including oral, video or electronic data
and information or those transmitted or acquired in writing via any other
media), which is acquired by a Party by virtue of this Agreement or in its
capacity as a Shareholder.
 
Control means:
 
(a)
the ownership or control (directly or indirectly) of more than 50 per cent of
the voting share capital of the relevant undertaking; or

 
(b)
the ability to direct the casting of more than 50 per cent of the votes
exercisable at general meetings of the relevant undertaking on all, or
substantially all, matters; or

 
(c)
the right to appoint or remove directors of the relevant undertaking holding a
majority of the voting rights at meetings of the board on all, or substantially
all, matters.

 
COO means the chief operating officer of the Company.
 
Deadlock has the meaning as set out in Clause 10.2.
 
Deadlock Notice has the meaning as set out in Clause 10.3.
 
Deadlock Offer Notice has the meaning as set out in Clause 10.4.
 
Deed of Adherence means a deed in the form set out in Schedule 2.
 
Defaulting Party has the meaning as set out in Clause 11.1(d).
 
Directors means the directors who are appointed by the Company from time to time
in accordance with this Agreement and the Articles of Association, including any
alternate director where applicable.
 
Dispute has the meaning as set out in Clause 29.1.
 
Emergency Deadlock Event has the meaning as set out in Clause 10.8.
 
Encumbrance means any mortgage, pledge, lien, restriction, assignment, security
interest, title retention, option, priority, trust arrangement, equity interest,
any type of preferential arrangement, hypothecation or security arrangement, or
any other agreement or arrangement which causes a guarantee or any other
person’s equity, equity interest or right (including any right to acquire,
option, pre-emptive right or priority).
 
ESOP means the Company’s employee share option plan to be drawn up by the
Parties and approved by the Board.
 
Establishment Date means the date of establishment of the Company as a joint
venture between Party A and Party B, being the date of Completion of the
transactions contemplated under the SPA.
 
Event of Force Majeure has the meaning as set out in Clause 22.1.
 
Financial Year means any fiscal year of the Group Companies commencing from 1st
January to 31st December of any given calendar year.
 
Fundamental Issue has the meaning as set out in Clause 10.3.
 
Group Company means the Company or any of its Subsidiaries.
 
Governmental Body means any:
 
(a)
nation, state, county, city, town, village, district, or other jurisdiction of
any nature;

 
(b)
federal, state, local, municipal, foreign, or other government;

 
(c)
governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court,
arbitral body or other tribunal with competent jurisdiction);

 
(d)
multi-national or supra-national organization or body; or

 
(e)
body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature, including any national securities exchange (and including, for this
purpose, any automated quotation service).

 
IFRS means International Financial Reporting Standards promulgated by the
International Accounting Standards Board (IASB) (which includes standards and
interpretations approved by the IASB and International Accounting Standards
(IAS) issued under previous constitutions), together with its pronouncements
thereon from time to time, and applied on a consistent basis.


Initial Equity Interest has the meaning as set out in Clause 9.2.


Insolvency Event means any of the following:
 
(a)  
a court of competent jurisdiction makes an order or a resolution is passed, for
the dissolution, liquidation, winding up, administration or reorganisation (by
way of voluntary arrangement, scheme of arrangement or otherwise) of a Person,
whether out of court or otherwise (and otherwise than in the course of a
reorganisation or restructuring previously approved in writing by all the other
Shareholders);

 
(b)  
any step is taken whether out of court or otherwise (which is not withdrawn or
discharged within 30 days) to appoint a liquidator, manager, receiver,
administrator or other similar officer (whether out of court or otherwise) in
respect of a Person; or

 
(c)  
if a Person enters into any composition, assignment or arrangement with its
creditors generally.

 
Lock-up Period means the period from the date of this Agreement up to the end of
the second anniversary following Establishment Date.
 
Material Event of Force Majeure has the meaning as set out in Clause 22.3.
 
Non-transferring Shareholder has the meaning as set out in Clause 9.3(a).
 
Offered Shares has the meaning as set out in Clause 9.3(b).
 
Ordinance means the Companies Ordinance of Hong Kong (Cap. 32).
 
PRC means the People’s Republic of China, which, for the purposes of this
Agreement does not include the Hong Kong Special Administrative Region, the
Macau Special Administrative Region and the territory of Taiwan.
 
PRC GAAP means the PRC Generally Accepted Accounting Principles.
 
PRC Subsidiary has meaning set out in Clause 5.2.
 
Pre-emptive Right has the meaning as set out in Clause 9.3(b).
 
 Regulatory Approvals means any necessary approvals required by any competent
governmental or regulatory agencies or authorities;
 
Reserved Matters has the meaning as set out in Clause 6.7.
 
Share(s) means the ordinary share(s) with par value of HK$0.01 each in the share
capital of the Company, having the rights and benefits as granted by, and being
subject to the restrictions set out in, the Articles of Association.
 
Shareholders means Persons at the relevant time hold Shares (and Shareholder
means any one of them), including any Person to whom Shares have been
Transferred or issued and who has agreed to be bound by this Agreement by
executing a Deed of Adherence.
 
Shareholders Loans has the meaning as set out in Clause 4.1.
 
Shareholders’ Meeting has the meaning set out in Clause 8.1.
 
SIAC has the meaning as set out in Clause 29.1.


Subsidiaries or Subsidiary means, in relation to a specific Person (holding
company), any company or other commercial entity who is Controlled by the
holding company (either directly or through one or more Subsidiaries).
 
Surviving Provisions means Clause 1 (Definitions And Interpretations), Clause 15
(Confidentiality), Clause 16 (Entire Agreement), Clause 18 (No Assignment),
Clause 19 (Modification), Clause 20 (Notices), Clause 21 (Waiver), Clause 25
(Costs And Tax), Clause 26 (Conflict with the Articles Of Association), Clause
27 (Severability), Clause 28 (Governing Law), Clause 29 (Dispute Resolution) and
Clause 30 (Language).
 
Termination Events has the meaning as set out in Clause 11.1.
 
Third Party Purchaser has the meaning as set out in Clause 9.3(a).
 
Transfer means to sell, assign, hypothecate or create any charge on, security
interest in or any other Encumbrance on, or otherwise dispose of.
 
Transfer Notice has the meaning as set out in Clause 9.3(a).


Tribunal has the meaning as set out in Clause 29.1.


US$ means the United States Dollar, the lawful currency of the United States of
America.
 
US Subsidiary means the corporation incorporated in the State of Delaware which
holds the principal U.S.-based assets of the Business.
 
1.2 Interpretation
 
(a)  
Unless the context otherwise requires, capitalised terms not defined in this
Agreement shall have the meaning as set forth in the SPA.

 
(b)  
Words importing the singular shall include the plural and vice versa, and words
importing one gender shall include every gender.

 
(c)  
The headings in this Agreement are inserted for ease of reference only and do
not affect the construction or interpretation of this Agreement.

 
(d)  
References to a “Person” shall include a body corporate, unincorporated
organisation and partnership (in each case whether or not having separate legal
personality).

 
(e)  
References to any document (including this Agreement) are the references to that
document together with any amendment, supplementation or modification thereto or
consolidation or novation thereof as made from time to time.

 
(f)  
Where any obligation in this Agreement is expressed to be undertaken or assumed
by any Party, that obligation is to be construed as requiring the Party
concerned to exercise, to the extent possible, all rights and powers of control
over the affairs of any other Person which it is able to exercise (whether
directly or indirectly) in order to secure performance of the obligation.

 
2. Shareholding structure of the Company
 
2.1 The authorised share capital of the Company shall be HK$1,000,000 divided
into [100,000,000] Shares with a par value of HK$0.01 per Share. The issued
share capital of the Company as of the Establishment Date shall be 10,000,000
Shares.
 
2.2 On the Establishment Date, the number of Shares held by Party A and Party B
respectively shall be as follows:
 
Shareholder
Total number of Shares
Shareholding Proportion at Completion
Party A
6,000,000
60%
Party B
4,000,000
40%



3. Employee Share Option Plan
 
3.1 The Parties agree that as soon as practicable following the Establishment
Date, the ESOP shall be submitted to the Board for review and approval.  The
ESOP shall contemplate the issuance of an additional 10% of the share capital in
the Company to specified categories of employees of the Group Companies upon
exercise of the option rights granted under the ESOP. The Parties shall cause
all Directors to vote in favour of the ESOP.
 
4. Shareholders loans and Future Financing
 
4.1 Shareholders Loans
 
Each of Party A and Party B (each, a Lending Shareholder) shall provide
shareholders loans in accordance with this Clause 4 on the terms provided in
Schedule 5 (the Shareholders Loans) following the Establishment Date.
 
4.2 Party A Loan
 
Party A shall provide a term loan in the aggregate amount of US$18,000,000 (or
its equivalent, in such proportion of RMB and US$ to be agreed by the
Shareholders) no later than ninety (90) days following the Establishment Date to
the Company to be utilised in accordance with the Business Plan and Budget. In
addition, Party A shall within ninety (90) days after the first anniversary of
the Establishment Date provide an additional term loan in the aggregate amount
of US$9,000,000 (or its equivalent, in such proportion of RMB and US$ to be
agreed by the Shareholders) to the Company to be utilised in accordance with the
Business Plan and Budget. The principal terms of the term loans shall be as set
out in Schedule 5.
 
4.3 Party B Loan
 
Party B shall within five (5) Business Days following Completion, provide a
shareholder loan to the Company for an aggregate amount of US$2,000,000 to be
paid into a U.S. bank account designated by the Company, to be utilised in
accordance with the Business Plan and Budget. In addition, Party B shall on or
around the first anniversary of within ninety (90) days after the first
anniversary of the Establishment Date provide an additional term loan in the
aggregate amount of US$1,000,000 to the Company to be utilised in accordance
with the Business Plan and Budget. The principal terms of the term loans shall
be as set out in Schedule 5.
 
4.4 Priority of Shareholders Loan
 
Unless otherwise agreed by Party A and Party B, the Shareholders Loans shall be
rank pari passu with each other and with respect to any other present and future
unsecured and unsubordinated indebtedness of the Company owed to the
Shareholders and their Affiliates or third parties from time to time.
 
4.5 Use of Shareholders Loan
 
The Shareholders agree that the Company and its Subsidiaries shall use the
Shareholders Loans only for the following purposes and in accordance with the
Budget and Business Plan of the Company as approved by the Board from time to
time:
 
(a)  
to expand capacity by setting up new facilities in the PRC;

 
(b)  
as capital contribution to (or subsequent increase in the capital of) the
Subsidiaries of Company;

 
(c)  
to satisfy the working capital needs of the Group Companies; and

 
(d)  
for general corporate purpose(s) of the Group Companies in relation to the
Business (including research and development, and acquisitions as approved by
the Board).

 
4.6 Future Capital Increase and Financing
 
Increase of share capital
 
4.7 The share capital of the Company may be increased from time to time as the
Shareholders may agree in accordance with this Agreement.  In case of any
proposed increase in the share capital, each Shareholder shall be entitled (but
has no obligation) to subscribe to such increase on a pro-rata basis in
proportion to its shareholdings in the Company at the time of the
increase.  Each Shareholder may exercise its right to subscribe for all or any
of its entitled amount of the capital increase by giving notice in writing to
the Company within twenty (20) Business Days after a preliminary proposal with
respect to the increase in registered capital has been approved by the Board.
 
4.8 Notwithstanding Clause 4.7, if a Shareholder does not subscribe for its full
pro rata entitlement in respect of a capital increase in the manner described in
Clause 4.7, to the extent permitted by law and subject to Regulatory Approvals,
the other Shareholder shall have the right at its option, by giving a written
notice to the Company and the non-subscribing Shareholder within ten (10)
Business Days after the expiration of the twenty (20) Business Day period
referred to in Clause 4.7, to subscribe for all or any part of such
Shareholder’s pro rata entitlement for which the Shareholder has not
subscribed.  
 
Future financing
 
4.9 Subject to on-going review of expansion and acquisition strategies by the
Board, the Shareholders agree that it is their intention that the Company will
expand primarily through acquisitions and Party A shall be responsible for
either providing, arranging or assisting in the arrangement of financing for
such acquisitions that have been approved by the Board.
 
4.10 If and to the extent that all the Shareholders agree to participate in any
such guarantee, bond or financing arrangement then, unless the Shareholders
agree otherwise:
 
(a)  
any liability or obligation to be assumed by them in relation to any such
guarantee, bond or financing arrangement shall be borne pro rata to their
existing shareholdings in the Company; and

 
(b)  
any such liability or obligation shall be several and not joint or joint and
several.

 
5. Business
 
Business principles
 
5.1 The Business of the Group Companies shall be conducted based on sound
commercial principles, in accordance with the Business Plan and Budget as
formulated and approved by the Board from time to time, and in compliance with
all applicable laws. The initial Budget and Business Plan of the Group Companies
which have been formulated and agreed by the Shareholders are appended in
Schedule 3 and Schedule 4 respectively.
 
Establishment of PRC operations
 
5.2              Pursuant to the Restructuring Plan of Party B, Party B shall as
soon as practicable after the establishment of the Company, procure the Company
to apply to the relevant Governmental Bodies for the incorporation of a
foreign-invested enterprise in Caofeidian Industrial Zone, Tangshan City, Hebei
Province, PRC (the PRC Subsidiary).  The Parties will endeavour to agree on the
name, registered capital, total investment, business scope, term and other
relevant matters concerning the PRC Subsidiary as soon as practicable following
the date of this Agreement.
 
All costs in connection with the establishment of the PRC Subsidiary shall be
borne by the Company, and the Company shall reimburse each Party in full for all
reasonable and proper costs incurred on behalf of the Company in connection with
the foregoing.
 
6. Board of directors
 
Board of Directors
 
6.1 The Company shall be managed by the Board in accordance with the provisions
of this Agreement and applicable laws. The Board shall be responsible for the
overall strategy, direction,  policy and management of the Group Companies.
Subject to Clause 9.2(b), the Board shall consist of five (5) Directors, three
(3) of whom shall be nominated by Party A, two (2) of whom shall be nominated by
Party B, and their appointment shall be subject to formal appointment at the
Shareholders Meeting. Each Shareholder shall forthwith take all steps necessary
to ensure (by the exercise of voting rights or otherwise) that the persons
nominated as Directors pursuant to this Clause 6.1 are so appointed.
 
6.2 The Board shall have a term of three (3) years (the Board Term).  At the end
of the Board Term, a new Board shall be elected, and members of the Board may
stand for re-election upon nomination by the relevant Shareholder in accordance
with this Agreement. If for any reason a new Board has not been elected upon the
end of the Board Term, the existing Directors shall continue to serve as
Directors and exercise powers and discharge duties accordingly, until a new
Board has been elected.
 
6.3 Subject to the legal obligations of the Directors, each Shareholder shall
use best efforts to procure that the Directors it nominates comply with this
Agreement and take all necessary measures to give effect to this Agreement.
 
Nomination and removal
 
6.4 Any Shareholder may at any time, by placing a written notice to the Board
and by sending a copy of the same to the other Shareholder, remove any Director
nominated by it. The Directors shall take all actions necessary in order to
remove such Director as soon as practicable after receipt of such written
notice. Upon a Director’s position becoming vacant by reason of removal,
resignation, retirement, illness, loss of civil capacity, death or any other
reason, the Party that originally nominated such Director may by written notice
to the Board and sending a copy of the same to the other Shareholder, nominate a
new Director to fill the vacant position. The Directors shall take all actions
necessary in order to appoint such nominee to the Board as soon as practicable
after receipt of such written notice. The Director nominated to fill the vacant
position shall serve out the remaining Board Term.  In the event that any
Shareholder ceases to hold any Shares, such Shareholder shall procure that all
the Directors appointed by it shall immediately resign from the Board. Each
Party agrees that it will not arbitrarily and without just cause act to remove a
Director nominated by the other Party at a Shareholders’ Meeting.
 
Compensation upon removal
 
6.5 Any Shareholder who removes any Director in accordance with this Clause 6
and the relevant provisions of the Articles of Association shall bear and
indemnify the other Shareholder and the Company in full for any liability
arising from such removal and in connection with any claim for unfair and
wrongful dismissal, and any reasonable costs and expenses incurred in defending
such claim, including without limitation the attorney fees actually paid.
 
Board meetings
 
6.6 The Board shall convene a meeting at least twice a year to be held in such
location as stated in the notice of meeting (provided that such location shall
be reasonably convenient for the Directors), and such meeting may be attended in
person or by means of telephone, videoconferencing or any other modern
communication devices using which the Directors can properly communicate with
each other in real time, and the Directors who properly attended a meeting via
such devices shall be deemed to have attended in person.
 
6.7 At each meeting of the Board, and in respect of each resolution proposed to
the Board, each Director shall have one (1) vote.  Subject to Clause 6.10 and
unless otherwise required by the Ordinance or other applicable laws, all
resolutions passed by the Board shall be adopted by the affirmative votes of a
simple majority of the Directors present at the meeting in person or by
proxy.  Notwithstanding the foregoing and subject to Clause 6.10, the adoption
of any resolutions for any of the matters set out in Schedule 1 (the Reserved
Matters) shall require the affirmative vote of at least one (1) Director
nominated by Party A and at least one (1) Director nominated by Party B,
provided, however, that the Reserved Matters shall cease to require the
affirmative vote of at least one (1) Director nominated by Party B immediately
upon a Change of Control occurring in respect of Party B.
 
Notice of meetings
 
6.8 Unless otherwise waived by all the Directors, the notice of each meeting of
the Board shall be sent to each Director not less than fourteen (14) days prior
to the convening of such meeting and shall be accompanied by the agenda of the
meeting together with all written papers to be circulated to the Directors or be
presented at the meeting.  Within fourteen (14) days after such meeting, a copy
of the minutes of that meeting shall be delivered to each Director.  Unless
otherwise agreed by the Board, the minutes of meetings of the Board shall be
prepared in English and Chinese languages.
 
Chairman
 
6.9 Party A shall nominate a Director to act as the Chairman.  Any Director may
convene a Board meeting and the Chairman (or in his absence, any other Director
elected at a Board meeting) shall preside over the Board meeting. The Chairman
shall not have a casting vote in the event of a deadlock over any matter to be
decided by the Board.
 
Quorum
 
6.10 Each Board meeting shall require a quorum of at least three (3) Directors,
present in person or by proxy, and shall include at least one (1) Director
appointed by Party A and one (1) Director appointed by Party B.  If proper
notice to convene a Board meeting under Clause 6.8 has been given and if the
required number of Directors fail to attend the meeting by themselves or by
proxy within one (1) hour of the time scheduled for the commencement of the
Board meeting, and therefore a quorum is not constituted in accordance with this
Clause 6.10, such Board meeting shall be adjourned and reconvened in the same
location and at the same time on the seventh (7th) day (or such later date as
specified by the Chairman) from the date of the earlier meeting, and if at the
reconvened meeting a quorum is not present within one (1) hour from the time
scheduled for the commencement of the Board meeting, then the Directors present
(provided their numbers shall be not less than two) shall be deemed to
constitute a quorum. In the event that a meeting is reconvened and held in
accordance with this Clause 6.10, only such matters as are specified in the
agenda for the originally scheduled meeting may be dealt with and be decided
upon at such reconvened meeting.
 
Attendance by Proxy
 
6.11 If any Director is unable to attend a Board meeting, he may send a written
notice to the Board at least one (1) Business Day prior to the date of convening
the Board meeting and appoint an alternate to attend the meeting as proxy. An
alternate director shall be a person already serving as a Director at the time
of appointment and may represent one or more Directors.  Such alternate director
shall be entitled to attend and vote at meetings of the Board and to be included
in the quorum.  Each alternate director shall have one (1) vote of every
Director whom he represents, in addition to his own vote as a Director.
 
Written resolutions
 
6.12 A written resolution signed by all Directors then entitled to receive a
notice of Board meeting shall be deemed as valid and effectual as if it had been
passed at a meeting of the Board duly convened and held, without the need for
any agenda or notice.  The signature of any Director may be given by his
alternate.  Any such resolution may be signed by the Directors in one or more
counterparts which shall, when taken together, constitute one and the same
document. A cable, telex, fax message or other written electronic communication
sent by a Director or his alternate shall be deemed to be a document signed by
him for the purposes of this Clause 6.12.
 
Remuneration
 
6.13 The remuneration of Directors, officers and senior management personnel of
the Company shall be approved by the Shareholders at the annual general meeting
of the Company.  The Company shall reimburse a Director for reasonable expenses
incurred in respect of travelling, accommodations and other living expenses to
attend Board meetings if the Board agrees to do so.
 
Subsidiaries of the Company
 
6.14 The Shareholders shall procure that, subject to applicable laws and
regulations in the jurisdiction in which the relevant Subsidiary is
incorporated, the size, composition, term and procedure of the board of each of
the Subsidiaries of the Company (including any future Subsidiaries to be
established by the Company) shall be consistent with those adopted for the Board
of the Company as set forth above.
 
7. Management of Group Companies
 
Appointment of management personnel
 
7.1 For the first and second Board Term and provided that Party B holds no less
than 25% of the Shares in the Company, Party B shall be entitled to nominate the
CEO (whose appointment shall be approved by the Board), who shall in turn be
entitled to nominate the COO and appoint other senior management personnel of
the Company (other than the CFO) to be approved by the Board. Party B shall
ensure that the CEO candidate it nominates, and shall procure the CEO to ensure
that each of the candidates for other senior management personnel he nominates
or appoints, shall have good moral character and possess the requisite levels of
expertise, qualifications and experience to fulfil the position for which he has
been nominated. At the earliest of (a) the end of the second Board Term;  (b)
when Party B ceases to hold at least 25% of the Shares in the Company; or (c)
immediately upon a Change of Control occurring in respect of Party B, Party B
shall cease to have the right to nominate the CEO and the CEO shall thereafter
be appointed by the Board upon nomination of either Shareholder.
 
7.2 The CEO, CFO and COO shall be responsible to the Board and their respective
powers, duties and responsibilities shall be within such scope as specified by
the Board.
 
7.3 For the first and second Board Term and provided that Party A holds no less
than 25% of the Shares in the Company, Party A shall be entitled to nominate the
CFO (whose appointment shall be approved by the Board). Party A shall ensure
that the CFO candidate it nominates shall have good moral character and possess
the requisite levels of expertise, qualifications and experience to fulfil the
position for which he has been nominated. At the earlier of (a) the end of the
second Board Term or (b) when Party A ceases to hold at least 25% of the Shares
in the Company, Party A shall cease to have the right to nominate the CFO and
the CFO shall thereafter be appointed by the Board upon the nomination by either
Shareholder.
 
7.4 Any Shareholder may at any time, by placing a written notice to the Board
and by sending a copy of the same to the other Shareholder, remove any
management personnel nominated by it. The Directors shall take all actions
necessary in order to remove such management personnel as soon as practicable
after receipt of such written notice. Upon a management position becoming vacant
by reason of removal, resignation, retirement, illness, loss of civil capacity,
death or any other reason, the Party that originally nominated such management
personnel may by written notice to the Board and sending a copy of the same to
the other Shareholder, nominate a new management personnel to fill the vacant
position. The Directors shall take all actions necessary in order to approve the
appointment of such nominee as soon as practicable after receipt of such written
notice.
 
7.5 The Shareholders shall procure that, subject to applicable laws and
regulations in the jurisdiction in which the relevant Subsidiary is
incorporated, the nomination of senior management personnel of each Subsidiary
(including any future Subsidiaries to be established by the Company) shall be
effected in accordance with the provisions set forth in Clauses 7.1 and 7.2
above, and the board of directors of each Subsidiary shall accordingly appoint
such senior management personnel so nominated.
 
7.6 The term of office of the CEO, COO and CFO of the Company (and the
equivalent positions of each Subsidiary) shall be three (3) years, or such other
term as deemed appropriate by the board of directors of the relevant Group
Company.  Upon expiration of the term of service, an individual may serve
consecutive terms if re-appointed by the board of directors of the relevant
Group Company.  The CEO, COO and CFO of the Company (and the equivalent
positions of each Subsidiary) may only be removed by the board of directors of
the relevant Group Company by resolution.  In such case, each successor shall be
nominated and appointed in the same manner as his predecessor, and shall serve
out the remaining term of service of his predecessor.
 
7.7 Performance benchmarks of the Company shall be decided by the Board.  The
Board will review on a regular basis the Company’s actual performance against
the financial, operational and strategic benchmarks set by the Board at the
beginning of each year, with a view to assess the conditions of the Company.  If
the Company’s performance does not meet the relevant benchmarks, the Board will
consider adopting strategic alternatives (including sale of the Company or its
assets), and such decisions shall not constitute a Reserved Matter of the Board.
 
8. Shareholders’ meeting
 
Shareholders’ meeting and voting rights
 
8.1 An annual general meeting of the Company shall be convened by the Board
within four (4) months after the end of each Financial Year, unless otherwise
required by the Ordinance or the Articles of Association of the Company, in Hong
Kong, the PRC or the United States or any other location provided that such
location shall be reasonably convenient for the Directors and
Shareholders.  General meetings other than such annual general meetings shall be
called extraordinary general meetings (such annual general meetings and
extraordinary general meetings to be collectively referred to as Shareholders'
Meeting). Unless waived by all Shareholders, the notice of each Shareholders’
Meeting shall be given by the Chairman to all Shareholders no less than thirty
(30) days prior to the date of convening such meeting, and shall be accompanied
by the agenda of the meeting together with all written papers to be circulated
to the Shareholders or presented at the meeting.  In addition, any extraordinary
general meeting of the Shareholders may be held and convened by the Shareholders
in accordance with the Ordinance.  Within fourteen (14) days after each
Shareholders’ Meeting, a copy of the minutes of that meeting shall be delivered
to each Shareholder.  The minutes of Shareholders’ Meetings shall be written in
English and Chinese languages.
 
Unless otherwise prohibited by the Articles of Association of the Company or the
Ordinance, a Shareholders’ Meeting may also be held by means of telephone,
videoconferencing or any other modern communication devices using which the
representatives of the Shareholders can properly communicate with each other in
real time, and the representatives of Shareholders who properly attended a
meeting via such devices shall be deemed to have attended in person.
 
Quorum for Shareholders’ Meeting
 
8.2 The quorum required by any Shareholders’ Meeting shall be constituted by at
least one (1) representative appointed by Party A and one (1) representative
appointed by Party B, present in person or by proxy.  If proper notice to
convene a Shareholders' Meeting under Clause 8.1 has been given and if the
required number of Shareholders fail to attend the meeting by themselves or by
proxy within one (1) hour of the time scheduled for the commencement of the
meeting, and therefore a quorum is not constituted in accordance with this
Clause 8.2, such Board meeting shall be adjourned and reconvened in the same
location and at the same time on the fourteenth (14th) day (or such later date
as specified by the Chairman) from the date of the earlier meeting, and if at
the reconvened meeting a quorum is not present within one (1) hour from the time
scheduled for the commencement of the meeting, then the Shareholders present
shall be deemed to constitute a quorum. In the event that a Shareholders’
Meeting is reconvened and held in accordance with this Clause 8.2, only such
matters as are specified in the agenda for the originally scheduled meeting may
be dealt with and be decided upon at such reconvened meeting.
 
Written resolution
 
8.3 A written resolution signed by all of the Shareholders shall be deemed as
valid and effective as the resolution passed at a Shareholders’ Meeting duly
convened, without the need for any agenda and notice.  The signature of any
Shareholder may be given by his duly authorised representative.  Any such
resolution may be signed by the Shareholders in one or more counterparts which
shall, when taken together, constitute one and the same document.
 
Voting at Shareholders’ Meeting
 
8.4 Subject to Clause 8.2 and unless otherwise required by the Ordinance or
other applicable laws, all resolutions passed by the Shareholders’ Meeting shall
be adopted by the affirmative votes of more than fifty percent (50%) of the
voting rights present at the relevant Shareholders’ Meeting.  Notwithstanding
the foregoing, the adoption of any resolutions for any of the matters set out
below shall require the affirmative votes of at least seventy-five percent (75%)
of the voting rights present at the relevant Shareholders’ Meeting provided,
however, that immediately upon a Change of Control occurring in respect of Party
B, the following matters shall, unless otherwise mandatorily required by the
Articles of Association of the Company and the Ordinance, cease to require at
least seventy-five percent (75%) of the voting rights present at the relevant
Shareholders’ Meeting:
 
(a)  
modifications to the Articles of Association of the Company, which do not
constitute corrections, restatements or amendments made to comply with
applicable laws or this Agreement;

 
(b)  
redemption of Shares, buy-back of Shares, reduction or conversion of capital or
change of the authorised share capital of the Company;

 
(c)  
any form of reorganisation of the Company, including any merger, amalgamation,
reconstruction or consolidation of the Company with any third party;

 
(d)  
winding up, liquidation or dissolution of the Company or commencement of
bankruptcy proceedings with respect to, or appoint a liquidator or official
receiver to manage the assets of, the Company.

 
8.5 Each Shareholder undertakes to the other Shareholders as follows:
 
(a)  
to exercise all voting rights and powers of control in relation to the Company
so as to give full effect to the terms and conditions of this Agreement; and

 
(b)  
to procure the Director(s) appointed by it and its other representatives and
nominees (subject to the Directors’ fiduciary duties to the Company) to support
and implement all resolutions of the Shareholders.

 
9. Restrictions on sale of equity interest
 
Lock-up of Equity Interest
 
9.1 During the Lock-up Period, except with prior written consent of the other
Shareholders or except for the transactions contemplated in Clause 9.4 (Transfer
to Affiliates and Mandatory Transfers), each of the Shareholders shall not
Transfer the legal or beneficial interest in all or any part of the Shares held
or owned by it to any third party.
 
Transfer following expiry of Lock-up Period
 
9.2 Subject to the provisions in this Clause 9, each Shareholder shall be
permitted to:
 
(a)  
transfer up to twenty five percent (25%) of the total equity interest in the
Company then held by it following the expiry date of the Lock-up Period (Initial
Equity Interest); and

 
(b)  
transfer up to an additional twenty five percent (25%) of its Initial Equity
Interest on or after the expiry of each 12-month anniversary following the
Lock-up Period provided that, if, as a result of such transfer of stock in the
Company, the percentage interests of the parties hereto are reduced, the
following shall apply:

 
(i)  
Party A shall only have the right to nominate two (2) Directors if it holds 30%
or more, but less than 45% equity interest in the Company from time to time;

 
(ii)  
Party A and Party B shall only have the right to nominate one (1) Director if
that Party holds 15% or more, but less than 30% equity interest in the Company
from time to time; and

 
(iii)  
Party A and Party B shall lose the right to nominate a Director if that Party
holds less than 15% equity interest in the Company.

 
(c)  
The foregoing provisions shall not apply if the Parties’ percentage interests
are reduced through the issuance of additional Shares by the Company rather than
by transfer.

 
Pre-emptive Right
 
9.3 Subject to Clauses 9.1 to 9.2, each of Party A and Party B undertakes the
following:
 
(a)  
If any Shareholder receives a bona fide written offer from a third party
purchaser (the Third Party Purchaser) and intends to accept such offer, the
selling Shareholder shall give a written notice (the Transfer Notice) to the
other Shareholder (the Non-transferring Shareholder) relating to the Third Party
Purchaser offer and shall set out details of the identity of the Third Party
Purchaser, the price of and other terms and conditions for the Third Party
Purchaser offer.

 
(b)  
Subject to Clause 9.3(d), within fifteen (15) days after receipt of the Transfer
Notice (the Acceptance Period), the Non-transferring Shareholder shall have the
right to notify the selling Shareholder in writing of its election to purchase
all (but not less than all) of the Shares offered for sale (Offered Shares) at
the price stated in the Third Party Purchaser offer and under the other terms
and conditions as set out in the Transfer Notice (the Pre-emptive Right).

 
(c)  
The failure by the Non-transferring Shareholder to deliver the notice under
Clause 9.3(b) to the selling Shareholder within the Acceptance Period shall be
deemed as waiver of its right to exercise its Pre-emptive Right. In such case
and subject to Clause 9.3(a), the selling Shareholder may transfer the Offered
Shares to the Third Party Purchaser at the price and under other terms and
conditions not more favourable than those as set out in the Transfer Notice and
based on good faith and arm's length terms, provided that (i) such transfer
shall be completed within ninety (90) days after the date of the Transfer Notice
and the Third Party Purchaser enters into a Deed of Adherence, and (ii) the
Third Party Purchaser purchases all (but not less than all) of the Shares
offered for sale by the selling Shareholder.

 
(d)  
For purposes of this Clause 9.3, a bona fide offer means a genuine offer
obtained through negotiations based on good faith and arm’s length terms, and
given by an unrelated party which is not otherwise affiliated with the selling
Shareholder.

 
Transfer to Affiliates and Mandatory Transfers
 
9.4 Notwithstanding other provisions of this Clause 9, each Party may freely
transfer all or part of its Shares to one of its Affiliates.  The transferring
Shareholder shall give written notice to the Board and the other Shareholder of
the transfer, specifying the name, legal address and legal representative (if
applicable) of the Affiliate and providing documentary evidence reasonably
satisfactory to the other Shareholder that the proposed transferee is its
Affiliate, provided always that such Affiliate shall enter into a Deed of
Adherence.
 
9.5 Notwithstanding other provisions of this Clause 9, Party A shall be entitled
to Transfer all or part of its Shares to any PRC state-owned enterprise that is
not controlled by the PRC military or a designated military supplier who
conducts substantial business with the PRC military, provided that:
 
(a)  
the Transfer is required by any applicable PRC law or mandated in writing by a
competent Governmental Body having jurisdiction over Party A;

 
(b)  
it shall give written notice to the Board and Party B in respect of the
transfer, setting out the name, legal address and legal representative (if
applicable) of the transferee; and

 
(c)  
Party A agrees, to the extent permitted by applicable PRC law or the competent
Governmental Body, to use reasonable efforts to procure the transferee to
undertake in writing to comply with the terms and conditions of this Agreement.

 
10. Deadlock
 
10.1 The Parties shall cause the Directors to, in good faith, attempt to arrive
at a consensus when considering significant decisions relating to the management
and the operation of the Company.  The Parties shall strive to avoid impasse in
decisions to be made by the Board.
 
10.2 A Deadlock shall be deemed to have occurred in the event that a decision
cannot be made on any matter to be decided by the Board (including any Reserved
Matter as specified in Schedule 1) due to which no action can be taken on the
matter in question in three (3) successive duly convened Board meetings at which
a quorum is present.
 
10.3 Upon a Deadlock having occurred, either Shareholder may give notice in
writing (the Deadlock Notice) to the Chief Executive Officer (or person holding
an equivalent position) of the other Shareholder (collectively referred to as
the “Chief Officers”), of the existence of a Deadlock and the issue on which
Deadlock has arisen (hereinafter referred to as the Fundamental Issue). The
Deadlock Notice shall specify in reasonable detail the nature of the Fundamental
Issue giving rise thereto. The Chief Officer receiving the Deadlock Notice shall
promptly arrange for a meeting with the other Chief Officer for the purpose of
resolving the Deadlock. The meeting shall be held within twenty-five (25)
Business Days from the date the Deadlock Notice is given.
 
10.4 In the event the Fundamental Issue is not resolved within seventy-five (75)
days after the aforementioned meeting of the Chief Officers, unless the
Shareholders mutually agree in writing regarding an alternative solution, Party
A may within fifteen (15) Business Days notify Party B (a Deadlock Offer Notice)
specifying a price at which it offers to sell or purchase all (but not less than
all) of the Shares of Party B. If Party A does not issue a Deadlock Offer Notice
within the said fifteen (15) Business Day, Party B may within a further fifteen
(15) Business Days serve a Deadlock Offer Notice on Party A specifying a price
at which it offers to sell or purchase all (but not less than all) of the Shares
of Party A. A Deadlock Offer Notice is irrevocable.
 
10.5 Within a period of ten (10) Business Days after receiving a Deadlock Option
Notice, the recipient Party shall at its sole option elect either to:
 
(a)  
buy, all of the other Party’s Shares at the price stated in the Deadlock Offer
Notice; or

 
(b)  
require the other Party to buy all (but not less than all) of the Shares held by
the recipient Party at the same price per Share as would have applied to a
purchase under option (a).

 
10.6 If the recipient Party fails to make an election within the period
stipulated in Clause 10.5, it shall be deemed to have agreed to sell to the
Party issuing the Deadlock Offer Notice all (but not less than all) of the
Shares held by the recipient Party at the same price per Share as would have
applied to a purchase under Clause 10.5(a).
 
10.7 If (a) neither Party issues a Deadlock Offer Notice within the required
period as provided under Clause 10.4 or (b) the recipient Party is deemed to
have agreed to sell its Shares under Clause 10.6 but the Party issuing the
Deadlock Offer Notice does not wish to proceed with the purchase, the Parties
shall (unless they agree otherwise) make reasonable efforts to seek a third
party purchaser for either all of the Shares held by both Parties or the entire
shareholding of one of the Parties. If a third party purchaser acceptable to the
Parties cannot be found within a sixty (60)-day period,  the Parties shall
proceed without delay to commence liquidation proceedings in respect of the
Company.
 
10.8 An Emergency Deadlock Event occurs where the Board is unable to make a
decision on any matter on the first occasion the matter is put to the Board and
such matter, if not addressed immediately, will or is reasonably likely to lead
to the imminent insolvency or bankruptcy of either the Company or all of the
Group Companies taken as a whole. In the case of an Emergency Deadlock Event
having occurred, if such Emergency Deadlock Event is not resolved by the Board
in consultation with the Chief Officers within thirty (30) days after the
initial Board meeting that considered the matter, the Party whose nominated
Director initially proposed the matter to the Board may serve the other Party a
Deadlock Offer Notice specifying a price at which it offers to sell or purchase
all (but not less than all) of the Shares of the other Party, in which case
Clauses 10.4 to 10.7 shall apply mutatis mutandis.
 
10.9 Notwithstanding any Deadlock or Emergency Deadlock Event, the Parties must,
so far as it is reasonably practicable, continue to perform and comply with
their respective obligations under this Agreement to the extent that such
obligations are not the subject of the Deadlock until the procedure described in
this Clause 10 has been completed.
 
11. Termination
 
11.1 A Party, or either Party as specified below, shall be entitled to terminate
this Agreement forthwith upon the occurrence of any of the following events
(Termination Events):
 
(a)  
by the remaining sole Shareholder if upon completion of Transfer of Shares
according to this Agreement (including pursuant to the procedure applicable to a
Deadlock), the Company has only one remaining Shareholder;

 
(b)  
upon mutual agreement in writing by the Parties to terminate this Agreement;

 
(c)  
by Party A, in the event that any Regulatory Approval required from any U.S.
Governmental Body, or by Party B, in the event any Regulatory Approval required
from PRC Governmental Body is withdrawn or modified or is not renewed at any
time preventing the Group Companies from continuing to carry on the Business or
a substantial part thereof, thereby rendering the Company unable to achieve the
commercial objectives set by the Board;

 
(d)  
by the non-Defaulting Party, upon a Party (the Defaulting Party) committing a
material breach or default of this Agreement or a material breach or default of
any of the Ancillary Agreements causing material detriment to a Group Company
(such right of termination shall be without prejudice to any right or action to
claim damages by the non-Defaulting Party).

 
(e)  
by the non-insolvent party upon an Insolvency Event occurring in respect of the
other Party;

 
(f)  
by either Party, upon occurrence of a Material Event of Force Majeure as
provided in Clause 22.3;

 
(g)  
by either Party if all or a material portion of the assets or property of the
Group Companies are expropriated or requisitioned by any Governmental Body.

 
11.2 In the case of a Termination Event in Clause 11.1(b), 11.1(c), 11.1(e),
11.1(f) or 11.1(g), the Shareholder electing to terminate shall have the right
to serve a Deadlock Offer Notice to the other Shareholder in accordance with the
procedures set out in Clause 10.4, in which case, Clauses 10.5 to 10.7 shall
apply mutatis mutandis.
 
11.3 In the case of a Termination Event in Clause 11.1(d), the non-Defaulting
Party shall have the right to serve a Deadlock Offer Notice to the Defaulting
Party in accordance with the procedures set out in Clause 10.4, in which case,
Clauses 10.5 to 10.7 shall apply mutatis mutandis, provided that if the
Defaulting Party accepts or is deemed to have accepted the non-Defaulting
Party’s offer to purchase all of its Shares, the Parties agree that the
non-Defaulting Party shall be entitled to purchase the Defaulting Party’s Shares
at a per Share price which is 80% of the price of such Shares that would have
applied had the Defaulting Party not committed a material breach or default.
 
11.4 Nothing in this Clause 11 shall affect the non-Defaulting Party’s right to
claim damages or other compensation under applicable law for a breach or, where
appropriate, to seek an immediate remedy of an injunction, specific performance
or similar court order to enforce the Defaulting Party’s obligations.
 
12. Business Plan and Budget
 
The CEO and CFO shall draw up the draft Business Plan and Budget.  The Company
shall procure that the Business Plan and Budget for the next Financial Year be
submitted to the Board for examination and approval prior to 31 October of each
Financial Year and in addition to setting out details of the current situation
of the Group Companies and the Business, it shall also include detailed plans
and projections regarding:
 
(a)  
estimated revenues, expenditures and profits of the Group Companies;

 
(b)  
staffing levels and plans for recruitment of personnel of the Group Companies;
and

 
(c)  
planning assumptions for all of the above.

 
The Board shall complete its examination and approval of each Business Plan and
Budget for the next Financial Year prior to 31 December of each year.  The
Company shall procure the CEO and the CFO to implement the Business Plan and
Budget as approved by the Board.
 
13. Financial Affairs and Accounting
 
Financial Year
 
13.1 The financial year of the Company shall be from 1 January to 31 December
(the Financial Year).  However the first financial year will begin on the
Establishment Date and end either on 31 December of the same calendar year, or
31 December of the following calendar year as the Board may decide at its first
meeting and subject to approval by the relevant Governmental Bodies (if
necessary).
 
Accounting Principles and System
 
13.2 The Company shall ensure that each Group Company keeps its accounts and
prepare financial statements in accordance with IFRS, or
 
(a)           in the case of Group Companies incorporated in the PRC, PRC GAAP;
and
 
(b)           in the case of Group Companies incorporated in the United States,
US GAAP.
 
In addition, the Company shall keep consolidated accounts for the Group
Companies in accordance with IFRS.  If requested by Party A for its financial
reporting purposes, the Company shall prepare consolidated accounts for the
Group Companies in accordance with PRC GAAP.   If requested by Party B for its
financial reporting purposes, the Company shall prepare consolidated accounts
for the Group Companies in accordance with US GAAP.
 
13.3 The accounting system and procedures to be adopted by the Company shall be
approval by the Board.  The Company shall maintain complete and accurate
financial and accounting books and records and provides periodic reporting of
financial information which is in accordance with all relevant laws and
regulations and meets the requirements of the Shareholders and the Board.  The
Company shall ensure that the other Group Companies keep their respective
accounting systems and procedures in accordance with the requirements under this
Clause 13.3.
 
13.4 US$ shall be used as the units of account by the Company in its financial
accounts or in the case of any Group Companies incorporated in the PRC, RMB
shall be used as the units of account in its financial accounts.  All financial
statements and reports of the Group Companies shall be written in English (and
in Chinese in the case of Group Companies incorporated in the PRC).  Party A
shall be entitled to request copies of the English language financial statements
and reports to be translated into Chinese and the costs of such translation
shall be borne by the Company.
 
Independent Auditor
 
13.5 The Company shall engage an Auditing Firm as its auditor, to examine and
verify the annual financial statements of the Group Companies.  The auditor
shall be appointed by the Board for two (2) years or such other term as it
considers desirable, and may be replaced by the Board at any time.
 
13.6 A Shareholder may, at its own expense, appoint another accountant to audit
the accounts of the Company on its behalf.  Reasonable cooperation and access to
the accounting books and records shall be given to such accountant and such
accountant shall maintain the confidentiality of all information disclosed
during the course of this audit (except for disclosure to the relevant party and
its Affiliates).
 
Company Financial Statements
 
13.7 Within twenty-five (25) days following the end of each fiscal quarter for
the Company, the CEO shall submit to the Board an operating report for the Group
Companies such fiscal quarter for review.
 
13.8 Within 120 days following the end of each Financial Year, the CEO shall
submit to the Board audited financial statements for the Group Companies for
such Financial Year (including audited balance sheet, profit and loss statement,
cash flow statement, foreign exchange balance and a profit distribution plan)
together with the audit report of the Auditing Firm.
 
13.9 The Board shall review the audited financial statements and audit report of
the Group Companies and submit the same to the Shareholders’ Meeting for
approval.
 
Compliance with Law
 
13.10 The Parties agree that each of them and their respective representatives,
as well as the Company, shall operate in compliance with all applicable laws
with respect to the operation and business of the Company.
 
14. Information and Reporting
 
14.1 A Shareholder may examine the books, records and accounts to be kept by the
Company and each Group Company.  A Shareholder shall be entitled to receive any
information held by the Company and each Group Company which such Shareholder
reasonably requires to keep it properly informed about the business and affairs
of such Group Company and generally to protect its interests as a Shareholder.
 
14.2 Without prejudice to the generality of Clause 14.1, the Company and each
Group Company shall, and each Shareholder shall procure that the Company and
each Group Company shall, supply each Shareholder with:
 
(a)  
unaudited financial statements of the Group Companies at the quarterly Board
meetings of the Company.  If the Board meeting is not held within thirty (30)
days of the end of a calendar quarter then the Company or a Group Company shall
in any event provide the unaudited quarterly financial statements to each Party
on the thirtieth (30th) day after the end of the calendar quarter;

 
(b)  
annual audited financial statements under IFRS or PRC GAAP (where relevant),
including cash flow statements as soon as they are available and no later than
120 days after the end of the relevant Financial Year;

 
(c)  
a copy of monthly management accounts (including monthly income statement, cash
flow statement and balance sheet) of each Group Company;

 
(d)  
written details (including the Board’s reasonable estimate of potential
liability thereunder) of any litigation or arbitration commenced or threatened
against any Group Company which, if successful, would be likely to have a
material adverse effect on the Group Company as soon as practicable after such
litigation is threatened or commenced.

 
14.3 Each Shareholder shall be entitled to request information, records,
statements and reports relating to the financial affairs of the Group Companies
from the CFO and CEO subject to reasonable notice of not less than five (5)
Business Days, and the CFO and CEO, as the case may be, shall promptly provide
such information requested (if readily available) and in any event within five
(5) Business Days of the request.  Where the requested information is not
readily available, the CFO and CEO, as the case may be, shall use his or her
best endeavours to provide such information as soon as practicable.
 
15. Confidentiality
 
15.1 Confidentiality undertaking
 
Each Shareholder undertakes to the other Shareholders and to the Company that,
unless with the prior written consent of the relevant Shareholder who has
provided the Confidential Information, none of the Shareholders, its respective
management, employees, agents, Affiliates, Subsidiaries or other persons under
its control and the respective management, employees and agents of such person
will, during the validity period and after the termination of this Agreement
(for whatever reason) use, or divulge to any third party, or publish, or
disclose, or permit to publish or disclose any such Confidential Information
which it has received or acquired, or is likely to receive or acquire (whether
or not such information is marked as confidential if it is documented). Each
Party acknowledges that Party B is a publicly traded Unites States company
listed on Nasdaq and subject to the securities laws and regulations of the
United States.  Each Party further acknowledges and agrees that it is aware, and
that its officers, employees, agents and other representatives are aware, of
restrictions imposed by the United States federal securities laws on a person
possessing material, non-public information about a company (which in the case
of Party B could include information about the Company) and that each party and
its officers, employees and agents will comply with such laws.
 
15.2 Exceptions
 
The obligations as set out in Clause 15.1 shall not apply to any information
which:
 
(a)  
is in the public domain or obtained from the public through whatever channel
pursuant to this Agreement;

 
(b)  
is rightfully in a Shareholder’s possession due to disclosure by a third party
entitled to disclose the Confidential Information and which is not subject to
restrictions as to the use and disclosure thereof, and such information has been
stored through proper channels;

 
(c)  
is, as required by any applicable law or any stock exchange, Governmental Body
or antitrust organisation with competent jurisdiction as appropriate, disclosed
only to the extent required by any Shareholder, which shall first notify the
other Shareholders of its intent to disclose the information and take into
account the reasonable opinion of the other Shareholder; or

 
(d)  
is independently developed by a Shareholder without use of the Confidential
Information.

 
15.3 Announcements
 
Except as set forth below, any Shareholder or its Affiliates (or through a third
party) shall not publish any announcement or press release in connection with
the execution or subject matter of this Agreement without the prior written
consent of the other Shareholder (such consent shall not be unreasonably
withheld).  If any Shareholder or any of its Affiliates has an obligation to
announce, disclose or declare under applicable laws or regulations (including
the listing rules of the relevant stock exchange) or as required by any stock
exchange or by any Governmental Body, the Shareholder shall inform
the other Shareholders and give the other Shareholders a reasonable opportunity
to comment on what is to be announced, disclosed or declared prior to such
announcement, disclosure or declaration, provided that the other Shareholders
shall not prevent or impede the Shareholder from its obligations required by law
or the rules of the relevant stock exchange. 
 
16. Entire agreement
 
Save in respect of the SPA, this Agreement (together with any relevant documents
referred to herein) constitute the entire agreement among the Parties and
supersedes any previous agreement, arrangement or memorandum among the Parties
relating to the subject matter of this Agreement, which shall cease to be
binding on all Parties.
 
Each Party acknowledges that it is not relying on any statements, warranties or
representations given or made by any Party relating to the subject matter
hereof, save as expressly set out in this Agreement.
 
17. Further Assurance
 
Each of the Parties agrees to perform (or procure the performance of) all
further acts and things, and execute and deliver (or procure the execution and
delivery of) such further documents, as may be required by law or as may be
necessary or desirable to implement and/or give effect to this Agreement and the
transactions contemplated by it.
 
18. No assignment
 
A Party may not assign this Agreement or otherwise assign the interests in this
Agreement or any right or remedy hereunder without the prior written consent of
the other Parties, except that such assignment is pursuant to a Transfer in
accordance with Clause 9.
 
19. Modification
 
No modification or amendment to this Agreement shall become effective, except
where it is signed in writing and confirmed by the authorised representative of
each of the Parties.
 
20. Notices
 
Each notice, demand or other communication to be sent or given under or in
connection with this Agreement shall be in writing and delivered by facsimile,
hand or courier to the addresses or facsimile numbers of the relevant Parties as
set out below (or such other addresses or facsimile numbers as informed to the
other Parties in writing three (3) Business Days in advance):
 
To Party A:


Address:
0 Kilometre, Caofeidian Industrial Zone, Tangshan City, Hebei Province 063200,
People’s Republic of China

Facsimile Number:                                +86 0315 882 0517
Attention:                                           General Manager


To Party B:
 
 
Address:                                           10420 Research Road, SE
Albuquerque, NM 87123 USA
Facsimile Number:                                +1 505 323 3402
Attention:                                           Chief Executive Officer


Any notice, demand or other communication so given to the relevant Party shall
be deemed to have been duly given: (a) if delivered by hand or courier, at the
time its receipt is signed for, whether or not the person signing for such
receipt has authority to do so, and (b) if sent or given by facsimile, when
confirmation of its transmission has been recorded by the sender's facsimile
machine. In the case of any notice received (or deemed received if not actually
received by the time of receipt as deemed) after 4.00 p.m. on any day, service
shall be deemed to occur on the next following Business Day.


21. Waiver
 
Any Party’s failure to exercise, or delay in exercising, any right or remedy
under the provisions of this Agreement shall not operate or be construed as the
Party’s waiver of such right or remedy.
 
22. Force majeure
 
22.1 None of the Parties shall be liable for any breach of or failure to perform
any of its obligations hereunder where and to the extent that such breach or
failure is caused by any event beyond such Party’s reasonable control, including
acts of God, fire, flood, storms, typhoons, earthquakes, landslides, tsunamis,
wars, civil strikes, actions of any Governmental Body not attributable to Party
A, epidemics, terrorism and other similar events (an Event of Force Majeure).
 
22.2 If an Event of Force Majeure occurs, the performance of the contractual
obligations under this Agreement of the Party affected by such Event of Force
Majeure shall, to the extent and for the duration that they are affected by such
Event of Force Majeure, be suspended and shall automatically be extended,
without penalty, for a period equal to such suspension. A Party claiming an
Event of Force Majeure shall promptly give notice to the other Party by
appropriate means, and shall furnish reasonably substantial proof of the
occurrence and duration of the adverse consequences of such Event of Force
Majeure. A Party claiming an Event of Force Majeure shall also use all
reasonable efforts to mitigate or terminate the effects of Force Majeure on its
obligations hereunder.
 
22.3 If an Event of Force Majeure occurs in respect of any material obligation
under this Agreement (Material Event of Force Majeure), the Parties shall
immediately consult with each other in order to find an equitable solution and
shall use all reasonable efforts to minimise the consequences of such Event of
Force Majeure. If they are unable to find a solution after six (6) months and
the aforesaid Event of Force Majeure continues unabated, either Party shall be
entitled to terminate this Agreement in accordance with Clause 11.1(f).
 
23. Counterparts
 
This Agreement may be executed in any number of counterparts, and by each party
on separate counterparts. Each counterpart is an original, but all counterparts
shall together constitute one and the same instrument. Delivery of a counterpart
of this Agreement by e-mail attachment or telecopy shall be an effective mode of
delivery.
 
24. No partnership
 
This Agreement shall not constitute or be deemed to constitute a partnership
between the Parties and the Parties shall not have any power to bind the others
in any way.
 
25. Costs and tax
 
Each Party shall bear its own costs and expenses (including attorney fees and
transaction costs) incurred by it in its preparation, negotiation, execution and
performance of this Agreement and completion of the transactions contemplated
hereunder.
 
26. Conflict with the articles of association
 
Notwithstanding that the provisions of the Articles of Association or the
Company’s further amendments thereto may be contrary hereto, in the event of any
ambiguity or conflict arising between the provisions of this Agreement and those
of the Articles of Association, the provisions of this Agreement (so long as
they remain in full force and effect) shall prevail. The Company is not bound by
any provision of this Agreement to the extent that it constitutes an unlawful
fetter on any statutory power of the Company.
 
27. Severability
 
If any provision of this Agreement is or is held to be invalid or unenforceable,
then so far as it is invalid or unenforceable it has no effect and is deemed not
to be included in this Agreement.  This shall not invalidate any of the
remaining provisions of this Agreement.  The Parties shall use all reasonable
endeavours to replace any invalid or unenforceable provision by a valid
provision the effect of which is as close as possible to the intended effect of
the invalid or unenforceable provision.
 
 
28. Governing law
 
This Agreement shall be governed by and construed in accordance with the laws of
Hong Kong without giving effect to its principles of conflict of laws requiring
the substantive law of any other jurisdiction.


29. Dispute Resolution
 
29.1 The Parties agree that any dispute, claim, controversy or disagreement (the
Dispute) arising out of, relating to, or in connection with this Agreement
(including the formation, existence, validity, enforcement, performance, breach,
termination or interpretation thereof), shall be referred to and finally
resolved in accordance with the Arbitration Rules administered by the Singapore
International Arbitration Centre (SIAC) for the time being in force, which rules
are deemed to be incorporated herein by reference.  The legal seat of the
arbitration shall be Singapore.  The arbitration tribunal (Tribunal) shall
consist of three arbitrators to be appointed by the chairman of the SIAC.  The
language of the arbitration shall be English and Chinese.
 
29.2 The prevailing party shall be entitled to recover its reasonable costs and
expenses, including witness fees and expenses, arbitrators’ fees and expenses,
and fees and expenses of legal representation, incurred in the arbitration
proceedings or in any action to enforce this Agreement or any arbitral award in
any judicial proceeding.
 
29.3 The arbitral award shall be delivered to the parties, shall be in writing,
shall state the reasons for the award, and shall be final and binding upon the
parties, and the parties agree to be bound thereby and to act
accordingly.  Nothing in this Clause 29 shall prevent any Party from seeking
conservatory or interim measures, including, but not limited to, temporary
restraining orders or preliminary injunctions or their equivalent, from any
court of competent jurisdiction before the Tribunal is constituted or,
thereafter, upon the order of the Tribunal.
 
29.4 Judgment upon any award may be entered by any court having jurisdiction
thereof or having jurisdiction over the relevant party or its assets.  Each of
the Parties knowingly, voluntarily, intentionally and expressly waives any and
all rights it may have to a trial by jury with respect to any litigation
instituted to compel arbitration pursuant to this Clause 29 or to confirm,
recognize, enforce, vacate, modify or correct an award.  Each of the Parties
acknowledges and agrees that any Party may effect a valid service or process in
any arbitration or judicial proceedings by delivering any arbitral or judicial
process or notice by utilizing the provisions set out in Clause 29.
 
30. Language
 
This Agreement shall be written in both English and Chinese. Both language
versions shall have equal effect.
 
31. Effectiveness
 
Following execution of this Agreement by the authorised representatives of the
Parties, this Agreement shall take effect from the Establishment Date.
 

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the day
and year first above written.
 
SIGNED by                                                                      
 
By:      /s/ Yong Dong Liu       
Name: Yong Dong Liu          
Title:    General Manager       
 
for and on behalf
of                                                                
TANGSHAN
CAOFEDIAN                                                                
INVESTMENT CO.,
LIMITED                                                                
 


SIGNED
by                                                                        
 
By:       /s/ Hong Q. Hou    
Name:  Hong Q. Hou                                                              
Title:    Chief Executive Officer       
 
for and on behalf
of                                                                
EMCORE
CORPORATION                                                                
 